DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
The claim set filed on 14 DECEMBER 2020 has been considered.  Current pending claims are Claims 1-14 and are considered on the merits below. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 15 JANUARY 2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2 and 4-11 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-7, 10, 11 and 15 of U.S. Patent No. 10,866,193. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant invention and the ‘193 patent are drawn towards a multiple analyte detection system, comprising: a carrier having a plurality of reagents disposed thereon, each reagent unique to a particular analyte and configured to optically change after exposure to its respective particular analyte, each reagent comprising a rate of reaction for each reagent after exposure to its respective analyte, wherein each reagent is configured to be exposed to its respective analyte temporally sequentially upon application of a sample to the carrier such that the plurality of reagents sequentially optically change at mutually different times, wherein the sequential optical change of each reagent after exposure to its respective analyte occurs during a different defined time interval than optical change of each other reagent after exposure to its respective analyte during a measuring process; a photodetector positioned to individually detect light interacted with each reagent, the photodetector providing a temporally displaced signal indicative of the sequential exposure of each reagent to its respective analyte, wherein the temporally displaced signal indicates different times of optical change for each reagent; a processor for processing the temporally displaced signal from the photodetector to determine a presence or an absence of each analyte; and an indicator in communication with the processor for providing an indication of the presence or the absence of each analyte.
The only difference between the instant invention and the’193 reference is that in the instant invention the rate of reaction of each reagent after exposure is different , while the ‘193 uses a rate of reaction that is the same or substantially the same reaction rate.  This is a matter of design choice of the reagents to be disposed on the carrier, but the overall structure of the instant invention and the ‘193 reference are exactly the same. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the rate of reaction".  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the presence or absence".  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the signal".  There is insufficient antecedent basis for this limitation in the claim.  Is this the same as "the temporally varied signal" in Claim 1 or was this in reference to "a signal" in Claim 9?
Claim 13 recites the limitation "the combination of analytes".  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the signal level".  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the combination of analytes".  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the signal level".  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims follow the same reasoning. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over YU, US Patent 6,723,500 B2, submitted on the Information Disclosure Statement on 15 JANUARY 2021, US Patent Documents Cite No. 4, in view of PETRUNO, US Publication No. 2006/0240568 A1, submitted on the Information Disclosure Statement on 15 JANUARY 2021, US Patent Documents Cite No. 13, and further in view of BOEHRINGER WO 98/39657, submitted on the Information Disclosure Statement on 15 JANUARY 2021, Foreign Patent Document Cite No. 15. 
Applicant’s invention is drawn towards a device, a multiple analyte detection system. 
Regarding Claim 1, the reference YU discloses a multiple analyte detection system, abstract, test strip with plurality of reaction zones for determination of at least one analyte, Column 2 line 21-27 and 60-64, comprising: 
a carrier having a plurality of reagents disposed thereon, Column 4 line 1-11, Column 3 line 51-59, each of the reagents changing optically after exposure to a particular analyte, Column 3 line 52-67, wherein the rate of reaction of each reagent after exposure to its particular analyte is different than the rate of reaction of each other reagent after exposure to its respective analyte, abstract, Column 2 line 26-27, 64-66, reagent compositions can be same or different, wherein optical change of each reagent after exposure to its particular analyte occurs during a defined time interval of a plurality of sequential time intervals during a measuring process, Column 4 line 12-Column 5 line 6, the particular enzymes present in each reaction zone/area is an indication of rate of reaction  after exposure to its analyte, in this case glucose;  and 
a photodetector configured to generate a signal as each reagent optically changes sequentially in response to exposure to its respective analyte, Column 12 line 30-35, wherein the time interval during which each of the reagents changes optically is long enough that the photodetector iteratively detects, during the measuring process, the optical change of each of the reagents before another one of the reagents changes optically, Column 2 line 60-Column 3 line 7, Figure 2A, Column 11 line 57-Column 12 line 6.   
The YU reference discloses the claimed invention, but is silent in regards to wherein there includes a processor for processing from the photodetector to determine the presence or absence of each analyte; and an indicator in communication with the processor for providing an indication of the presence or the absence of each analyte.
The PETRUNO reference discloses an analyte detection system, Figure 5A, abstract, assay test strip with test regions, [0069], comprising: a carrier having regent disposed thereon, [0011-0013], each of the reagents configured to optically change after exposure to an analyte, [0013], wherein each of the reagent is configured to be exposed to its respective analyte temporally sequentially upon application of a sample to the carrier such that the reagents optically change, [0013], a photodetector positioned to individually detect light interacted with each of the reagents, [0058], light only illuminates only exposed areas of detection zone of the test strip, wherein the photodetector providing a signal indicative of the light detected, [0058]; a processor for processing the signal from the photodetector to determine a presence or an absence of each of the analytes, [0059, 0060]; and an indicator in communication with the processor for providing an indication of the presence or the absence of each of the analytes, [0059, 0060].  
The combination suggests the claimed invention, but is silent in regards to wherein a particular analyte has a different optical change during a defined time interval during a measuring process. 
The BOEHRINGER discloses an analyte detection system, abstract, page 1, comprising: a carrier having reagents disposed thereon, Figure 4, each of the reagents comprising different reaction rates  as the rate of reaction of each other reagent after exposure to its respective analyte, Figure 4, page 6, wherein each of the reagents is configured to be exposed to its respective analyte temporally sequentially upon application of a sample to the carrier such that the reagents optically change at mutually different times, page 14, page 16-17, rate of capture is inversely proportion to analyte concentration, page 22-23, wherein optical change of each reagent after exposure to its particular analyte occurs during a defined time interval during a measuring process, page 13, 16-17, matrix is inspected a predetermined time after sample addition and different analyte will produce different pattern of signal, after predetermined time rate at which signal appear can be correlated with amount of analyte; a detector to detect light interacted with each of the reagents, the detector providing a temporally displaced signal indicative of the sequential exposure of reagent to its respective analyte, page 22-23, wherein the temporally displaced signal indicates different times of optical change for each of the reagents, page 22-23; a processor for processing the temporally varied signal from the detector to determine a presence or an absence of each of the analytes, page 35, video image analyte linked to computer; and an indicator in communication with the processor for providing an indication of the presence or the absence of each of the analytes, page 21 and page 35-36. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the lateral flow devices taught by the references above to detect the presence/absence and/or concentration of a desired analyte after a predetermined time to take into account the binding affinities and concentrations of a particular analyte while correlating it to the kinetics of the reactions occurring, BOEHRINGER page 23.
Additional Disclosures Included are: Claim 2: wherein the multiple analyte detection system of claim 1, wherein the carrier is configured to receive a sample having or suspected of having multiple analytes, YU Column 12 line 36-50, panel of analytes in a physiological sample.; Claim 3: wherein the multiple analyte detection system of claim 2, wherein the sample flows laterally across the carrier, reacting with the plurality of reagents simultaneously, wherein the optical change of each reagent occurs at a different time to each other reagent, YU Figure 2, 2A, Column 11 line 9-67, PETRUNO Figure 3, [0009, 0054-0057], BOEHRINGER, Figure 2.; Claim 4: wherein the multiple analyte detection system of claim 1, wherein the photodetector is positioned to collectively detect light transmitted through each of the reagents, PETRUNO, [0058, 0067].; Claim 5: wherein the multiple analyte detection system of claim 1, wherein the photodetector is positioned to collectively detect light returned by each of the reagents, PETRUNO, Figure 5A, two-dimensional array 68 of light detectors 70, [0058, 0067].; Claim 6: wherein the multiple analyte detection system of claim 1, further comprising: a light source positioned to provide light for interacting with the reagents, PETRUNO, Figure 5A, light source 66.; Claim 7: wherein the multiple analyte detection system of claim 1, wherein the processor is integral to one of the photodetector and the indicator, PETRUNO, [0059-0060], BOEHRINGER page 21 and page 35-36..; Claim 8: wherein the multiple analyte detection system of claim 1, wherein the carrier further comprises a sample detection reagent that optically changes when it comes into contact with a sample, YU Column 2 line 60-Column 3 line 7, Column 4 line 19-24, Column 4 line 61-Column 5 line 26, Figure 2A, Column 11 line 57-Column 12 line 6.; Claim 9: wherein the multiple analyte detection system of claim 8, wherein the photodetector is positioned to detect light interacted with the sample detection reagent and generate a signal, PETRUNO, [0009, 0057, 0059, 0067, 0134], BOEHRINGER page 21 and 35-36.; Claim 10: wherein the multiple analyte detection system of claim 1, wherein the processor compares the signal from the photodetector to a threshold value to determine the presence or absence of each analyte, PETRUNO [0070],  BOEHRINGER pages 21-23 and 35-36.; Claim 11: wherein the multiple analyte detection system of claim 1, further comprising a filter positioned to filter light interacted with each reagent, PETRUNO, [0052, 0058, 0068, 0127].; Claim 12: wherein the multiple analyte detection system of claim 1, wherein the photodetector is stationary relative to the carrier during the measuring process,  YU Column 12 line 30-35, PETRUNO Figure 3, reader 44, [0058].; Claim 13: wherein the multiple analyte detection system of claim 1, wherein the plurality of reagents includes N reagents, wherein the combination of analytes present in a sample includes N analytes, each of the N analytes configured to react with one of the N reagents, and wherein the presence of each of the N analytes reacting with its respective reagent is represented in the temporally varied signal as a step function where the signal level during the time interval during which each reagent optically changes is substantially constant and the signal level incrementally decreases at the start of each sequential time interval during which a reagent reacts with its respective analyte, YU abstract, Column 2 line 22-36, Column 7 line 28-48, Column 8 line 28-63, Column 12 line 36-50different reagents in different reaction zones for panel of different analytes.; and Claim 14: wherein the multiple analyte detection system of claim 1, wherein the plurality of reagents includes N reagents, wherein the combination of analytes present in a sample includes N-1 analytes, the sample omitting one analyte corresponding to one of the N reagents such that the combination of analytes present in the sample reacts with all but one of the N reagents, wherein the presence of each of the N-1 analytes reacting with its respective reagent is represented in the temporally varied signal as a step function where the signal level during the time interval during which each reagent optically changes is substantially constant, the signal level decreases at the start of each sequential time interval during which a reagent reacts with its respective analyte, and wherein there is no change in the signal level during the time interval in which the omitted analyte would have reacted with its respective reagent had the omitted analyte been present in the sample, YU abstract, Column 2 line 22-36, Column 7 line 28-48, Column 8 line 28-63, Column 12 line 36-50, different reagents in different reaction zones for panel of different analytes.
Examiner’s Note: For Claims 13 and 14, the language is directed towards material worked upon by the apparatus.  Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). MPEP 2115.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. EP 1 674 853 A1 to ROBRISH disclose a multiple analyte detection system, Figure 2, [0127], comprising: a carrier having a plurality of reagents disposed thereon, the reagents changing optically after exposure to a particular analyte, [0127-0128], wherein the rate of reaction of each reagent after exposure to its particular analyte is different than the rate of reaction of each other reagent after exposure to its respective analyte, wherein optical change of each reagent after exposure to its particular analyte occurs during a defined time interval of a plurality of sequential time intervals during a measuring process, [0049]; a photodetector configured to generate a temporally varied signal as each reagent optically changes sequentially in response to exposure to its respective analyte, [0049, 0127, 0128], wherein the time interval during which each of the reagents changes optically is long enough that the photodetector iteratively detects, during the measuring process, the optical change of each of the reagents before another one of the reagents changes optically, [0058, 0071, 0102]; a processor for processing the temporally varied signal from the photodetector to determine the presence or absence of each analyte, [0108]; and an indicator in communication with the processor for providing an indication of the presence or the absence of each analyte, [0064].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797